In an action to vacate a judgment, defendant appeals from an order denying her motion, made as administratrix, to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action under rule 106 of the Rules of Civil Practice, and on the further ground that the cause of action set forth in the complaint did not accrue within the time limited by law for the commencement of an action thereon under rule 107 of said rules, and to strike out certain paragraphs of the complaint as sham and frivolous under rule 103 of the said rules. Order modified by striking from the ordering paragraph the words “ denied in all respects.” and by substituting therefor the words “ granted to the extent of dismissing the complaint under rule 106 of the Rules of Civil Practice, and in all other respects the motion is denied.” As so modified, the order is affirmed, with $10 costs and disbursements to appellant. It does not appear that the plaintiff was blind, illiterate, or otherwise handicapped at the time he signed the confession of judgment. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.